The Honorable Tom Carpenter Little Rock City Attorney 500 W. Markham, Suite 310 Little Rock, AR 72201
Dear Mr. Carpenter:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of an interlocal cooperation agreement between the City of Little Rock and the Little Rock Air Force Base, under the terms of which the parties agree concerning the provision of coordinated mutual aid in the protection of life and property from fire and hazardous materials during emergencies on certain designated property.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
I am required by law to review the agreement for the purpose of determining whether it is in proper form, as described above, and is otherwise compatible with the laws of the state.
Having analyzed the agreement you have submitted, I find that it meets the above-outlined requirements of the law, and is therefore in proper form. In my judgment it is also compatible with Arkansas law. It is therefore hereby approved as submitted.
Sincerely,
MARK PRYOR Attorney General
MP/cyh